Citation Nr: 0106182
Decision Date: 02/20/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-08 997	)	DATE FEB 20, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for left ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to September 1945 and from January 1948 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 1999 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The symptoms of the veteran's left ankle sprain include a range of motion of 5 degrees of dorsiflexion and 30 degrees of plantar flexion, with complaints of pressure and discomfort on range of motion testing, but no definite instability demonstrated and 5/5 strength of the foot and ankle flexors and extensors.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veterans claim was pending, 38 U.S.C.A. § 5107 was amended, effective for all pending claims, to eliminate the requirement that the veteran submit a well-grounded claim in order to trigger VAs duty to assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 38 U.S.C. § 5107).  In addition, the duty to assist itself was amplified and more specifically defined by statute.  See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Reviewing the record the Board finds that even under the new criteria, the duty to assist was satisfied in the present case.  All treatment records identified by the veteran have been obtained and associated with the claims file, and the veteran has been provided with adequate opportunity to attend VA examinations, which he failed to attend although notice was sent to his latest address of record.  See 38 C.F.R. § 3.655.  Accordingly, the Board concludes that remanding the claim for additional development under the new statute is not necessary, and reviewing the claim without remanding it is not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of the VA's schedule for rating disabilities (rating schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  It is noteworthy that the pyramiding of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  

However, it is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, service medical records reveal that the veteran severely sprained his left ankle in April 1954.  He was placed in a walking cast, which was removed after a month.  Subsequently he complained of almost constant aching and burning of the ankle with some weakness and a feeling of a tendon slipping over the lateral side of the ankle, and the impression was of dislocation, chronic, peroneal tendons, left, as documented in a physical examination attached to his April 1956 separation examination.  

In a report from an August 1956 VA examination, the diagnosis rendered was instability of the left ankle, secondary to old sprain, moderate.  The left ankle X-ray from August 1956 was negative for fracture, dislocation and bone pathology, although a small spur on the posterior calcaneal surface was visualized.  The report from a January 1960 VA examination noted no left ankle abnormality.  A July 1961 VA special orthopedic examination noted that the veteran seemed to have slight extra mobility in the ankle joint on the left side, laterally and slight displacement of the peroneus longus tendon anteriorly.  The impression rendered in July 1961 was residuals of injury, left ankle.  

A private medical record from April 1996 noted complaints of increased disability from the left ankle region, with allegations of pain in the heel region, and signs and symptoms of plantar enthesis.  The X-ray report noted subtalar arthritis.  No other abnormalities were noted.  The impression/diagnoses, to include differential diagnoses were chronic subluxation peroneal tendons, subtalar arthritic, chronic, and plantar arthritis.  

In a claim filed in September 1998, the veteran admitted that he had not been treated at the VA outpatient clinic for ankle problems for at least four years.  He indicated that he had been advised that nothing could be done outside of surgery for his left ankle.

The report from a December 1998 VA examination of the left ankle revealed complaints of continued pain and a feeling of pressure in the ankle.  He sometimes had swelling.  He also described pain in the arch region on the bottom of his foot.  He described increased pain if he walks for an extended period and estimated that he could walk no more than one half a block with increased pain.  He did describe episodes of stumbling or giving way of the left ankle.  In fact he gave a history of stumbling and falling the previous day and hurting his hand, but denied seeking medical treatment for the fall.  

On physical examination he walked slowly with a slight limp on the left.  Examination of the ankle revealed some swelling laterally.  He had some tenderness over the lateral aspect of the ankle.  On range of motion, he had 5 degrees of dorsiflexion and 30 degrees of plantar flexion.  He described a feeling of pressure and discomfort on range of motion testing.  The examiner was unable to demonstrate any definite instability at this time.  The veteran did have tenderness to palpation of the plantar aspect of the mid foot region.  He did a fair heel and toe walk.  He was felt to have 5/5 strength of the foot and ankle flexors and extensors.  X-rays obtained of the left ankle yielded a conclusion of normal left ankle.  The diagnosis rendered on the December 1998 VA examination was residuals of old left ankle injury.  Regarding the DeLuca provisons, the veteran had some pressure and discomfort on range of motion, but no definite weakness.  Although pain could further limit functional ability during flare-ups or with increased use, it was not feasible to express this within terms of additional limitation to motion as this could not be determined with any degree of medical certainty.  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2000).  A disability of the ankle is rated in accordance with 38 C.F.R. Part 4, Diagnostic Code 5271.  A minimum 10 percent rating is assigned when there is limited motion of the ankle, which is moderate.  A 20 percent evaluation is assigned when there is motion restriction of an ankle, which is marked. 38 C.F.R. § 4.71a, Code 5271 (2000).  Pursuant to VA law, full ankle range of motion is defined as 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a (Plate II) (2000).

The Board notes that there are situations in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The veteran's service connected left ankle sprain is currently evaluated as 10 percent disabling.   In order for there to be assigned a higher rating for an ankle disability, there must be shown to be marked limitation of motion.  The findings of the most recent examination revealed a limitation of motion which 5 degrees of dorsiflexion and 30 degrees of plantar flexion, with complaints of some pressure and discomfort on range of motion.  These findings are consistent with a limitation of motion of the ankle that is moderate and within criteria for a 10 percent evaluation under DC 5271.  Even with consideration of functional loss due to pain the evidence does not show the limitation of motion to more closely resemble a marked limitation of motion that would warrant a higher evaluation.  While the veteran had complaints of ankle instability on some previous examinations, there did not appear to be any definite weakness or instability demonstrated at the time of the December 1998 examination.  The left ankle had good strength.  Thus no additional limitation of function due to instability was objectively shown on most recent examination.  

There is no evidence of ankle or subastragalar or tarsal joint ankylosis, therefore the Diagnostic Codes 5270 or 5272 are not for consideration.  Nor is there evidence of an os calcis or astragalus malunion with marked deformity, which would warrant a 20 percent evaluation under Diagnostic Code 5273.  Finally there is no evidence of a astragalectomy, therefore the Diagnostic Code 5274 is not for consideration.  

The Board has considered all of the applicable evidence relating to the veteran's left ankle disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995).  Based upon that review, the Board finds that the preponderance of the evidence is against the veteran's claim, and that a rating in excess of 10 percent is not warranted for the veteran's left ankle sprain.


ORDER

Entitlement to an evaluation greater than 10 percent for the service-connected left ankle sprain is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans Appeals


  
